       CASE 0:16-cr-00338-MJD-BRT Doc. 419 Filed 10/05/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                  Plaintiff,



v.                                   MEMORANDUM OF LAW & ORDER
                                     Criminal File No. 16-338 (MJD/BRT)



(3) DANA ENOCH KIDD,

                  Defendant.

      This matter is before the Court on Defendant Dana Enoch Kidd’s Pro Se

Motion to Appoint Counsel. [Docket No. 418]

      On December 27, 2017, a jury found Defendant Dana Enoch Kidd guilty of

the following counts in the Second Superseding Indictment: Count 1: Conspiracy

to Commit Mail Fraud in violation of 18 U.S.C. § 1349; and Count 13: Mail Fraud

in violation of 18 U.S.C. §§ 2, 1341. [Docket No. 206] On September 25, 2018, the

Court sentenced Defendant to the Bureau of Prisons for a term of 24 months, to

be followed by a term of 3 years supervised release. Restitution was imposed in

the amount of $258,660.00, jointly and severally with co-Defendants.




                                        1
       CASE 0:16-cr-00338-MJD-BRT Doc. 419 Filed 10/05/20 Page 2 of 3




      Defendant appealed to the Eighth Circuit Court of Appeals, which

affirmed his conviction. United States v. Kidd, 963 F.3d 742, 753 (8th Cir. 2020).

      Defendant has now filed a motion requesting that the Court appoint

counsel to assist him in filing a motion under 28 U.S.C. § 2255.

             There is no right to counsel on habeas review. Nevertheless,
      an indigent pro se litigant who has met his burden of showing his
      complaint not to be frivolous pursuant to 28 U.S.C. § 1915(d) should
      be appointed counsel where necessary. The standard for
      appointment of counsel in § 1915(d) cases is whether both petitioner
      and the court would benefit from the assistance of counsel. Factors
      bearing on this determination include: the factual complexity of the
      issues; the ability of an indigent to investigate the facts; the existence
      of conflicting testimony; the ability of an indigent to present his
      claim; and the complexity of the legal issues.

Nachtigall v. Class, 48 F.3d 1076, 1081-82 (8th Cir. 1995) (citations omitted).

      Defendant has not yet filed a complaint or petition, so the Court cannot

fully analyze his request. The entirety of Defendant’s motion states:

      I am asking the court to appoint counsel for Dana Kidd to help file a
      Writ of Habeas Corpus under 28 U.S.C. § 2255 in the matter of
      ineffective assistan[ce] of counsel. The courts of appeal denied
      Kidd’s direct [] appeal and [he] want[s] to proceed with the next
      process of appeal.

      At this point, based on Defendant’s two-sentence motion, Defendant has

not met his burden of showing that his complaint will not be frivolous. Nor can

the Court conclude that appointment of counsel is necessary because Defendant

                                          2
       CASE 0:16-cr-00338-MJD-BRT Doc. 419 Filed 10/05/20 Page 3 of 3




and the Court would benefit from the assistance of counsel. Therefore, based on

the current record, the Court denies Defendant’s motion without prejudice.



      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:



      Defendant Dana Enoch Kidd’s Pro Se Motion to Appoint Counsel
      [Docket No. 418] is DENIED WITHOUT PREJUDICE.




Dated: October 5, 2020               s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       3
